*24SUMMARY ORDER
Plaintiff-Appellant Claude Galland (“Galland”) appeals the district court’s judgment in favor of Defendants-Appellees Eric Margules, 75th Street Properties, Margules Properties, John Doe, and Jane Doe. The trial court issued a memorandum of decision, dismissing Galland’s complaint sua sponte for lack of subject matter jurisdiction. We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
We affirm, substantially for the reasons set forth in the district court’s August 2005 memorandum of decision. Galland’s alleged injuries, if true, are unfortunate but we conclude that redress for them is not available in federal court.
We have considered all of Galland’s arguments and find them to be without merit. The decision of the district court is therefore AFFIRMED.